NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAUDIA HERRERA; CESAR ORTIZ,                   No.    20-55054

                Plaintiffs-Appellants,          D.C. No.
                                                8:17-cv-00069-JVS-KES
 v.

LOS ANGELES UNIFIED SCHOOL                      MEMORANDUM*
DISTRICT, a public entity; et al.,

                Defendants-Appellees,

and

COUNTY OF LOS ANGELES,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                      Argued and Submitted August 30, 2021
                              Pasadena, California

Before: IKUTA, BENNETT, and R. NELSON, Circuit Judges.

      Erick Ortiz was an autistic high school student in the Los Angeles Unified

School District (“LAUSD”) who tragically drowned at an end-of-year class party at


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
the Atlantic Avenue Park. As part of Erick’s Individualized Education Plan (“IEP”),

LAUSD provided an individual aide to supervise him throughout the school day.

Erick’s parents sued LAUSD, the individual aide, and other school employees for

negligence and wrongful death under California law. Because California law

immunizes schools from “all claims against the district, a charter school, or the State

of California for injury, accident, illness, or death occurring during or by reason of

the field trip or excursion,” see Cal. Educ. Code § 35330(d), and because it is

undisputed that the event at issue took place during a field trip or excursion as

described in the statute, Plaintiffs’ claims are deemed waived under § 35330(d).

Therefore, the district court properly granted summary judgment to Defendants.

      Plaintiffs argue that the § 35330 immunity does not apply because (1) the

Individuals with Disabilities Education Act (“IDEA”) is an exception to § 35330

liability, (2) Section 44808 is an exception to § 35330 immunity, and (3) LAUSD

failed to fulfill its obligations under the IDEA and § 44808 and therefore cannot be

immunized by § 35330. To be sure, § 44808 permits liability when a school “has

undertaken to provide transportation for such pupil to and from the school premises,

has undertaken a school-sponsored activity off the premises of such school, has

otherwise specifically assumed such responsibility or liability or has failed to

exercise reasonable care under the circumstances.” Cal. Educ. Code § 44808. But

LAUSD’s obligations under federal law are not an exception to California’s liability


                                          2
regime, and under California case law, § 35330 applies to waive claims against the

school even when liability under § 44808 otherwise applies. See Castro v. Los

Angeles Bd. of Educ., 126 Cal. Rptr. 537, 539–40 (1976); Wolfe v. Dublin Unified

Sch. Dist., 65 Cal. Rptr. 2d 280, 286 (1997).

      The IDEA permits “a suit against a State for a violation of this chapter.” 20

U.S.C. § 1403(b). To be sure, this provision allows a student to bring suit under

federal law against the state for violations of dozens of obligations, ranging from

“free appropriate public education,” to “responsib[ilities] for general supervision,”

and “access to instructional materials.” 20 U.S.C. §§ 1412(a)(1), (11), (23) (cleaned

up). But the IDEA does not require states to permit state law claims for violating its

obligations under federal law.      See generally 20 U.S.C. § 1412.         Plaintiffs

characterize Erick’s death as “negligence in implementing the services” required by

the IDEA. Whether that may state a separate federal claim under the IDEA, it is

insufficient to support state negligence or wrongful death claims barred by § 35330.

      The contention that § 44808 is an exception to § 35330 immunity also fails.

Plaintiffs argue that § 44808 permits liability where the school “has otherwise

specifically assumed such responsibility or liability,” and “precludes [section

35330’s] immunity” when Defendants assumed responsibility to supervise Erick

under an IEP. But even assuming Defendants specifically assumed responsibility or

liability through Erick’s IEP, § 44808 does not preclude immunity under its


                                          3
“specifically assumed such responsibility or liability” clause when the school has

immunity under the “field trip” or “excursion” immunity provided under § 35330.

See Castro, 126 Cal. Rptr. at 539–40; Wolfe, 65 Cal. Rptr. 2d at 286. Here, the

district court found that the outing was an excursion; Plaintiffs do not dispute that

finding.

      Plaintiffs’ cited cases do not indicate otherwise. In Anselmo v. Grossmont-

Cuyamaca Cmty. Coll. Dist., the California Court of Appeal held that a statute

parallel to § 35330 did not apply (and thus there was no waiver of liability), in a suit

against a school whose negligence caused injury to a member of a visiting school

athletic team. 236 Cal. Rptr. 3d 282, 285 (Ct. App. 2018). That case addressed the

narrow question of whether a host school could be liable for injuries caused by its

negligence and sustained on its campus, even though the visiting athlete was not on

her own school’s campus. Id. at 283. The court reasoned that because “there would

be no field trip immunity if a [home school] student participating in the volleyball

tournament had injured herself,” field trip immunity did not apply to protect the

home school from liability. Id. at 285.

      Anselmo is also inapplicable because that court decided that the injured

student was not on an “excursion” (during which the school would have immunity).

236 Cal. Rptr. 3d at 285 (“[o]nce the visiting teams arrived, [the home school] had

an ongoing responsibility to all participants—home team and visitors—to provide a


                                           4
reasonably safe premises.”). In this case, Erick drowned during an excursion from

school, not while on school premises.

      Finally, in Hoyem v. Manhattan Beach City School District, the California

Supreme Court held that the school district could be liable for injuries occurring off

campus that are the result of negligent supervision occurring on school campus (even

while § 44808’s text applies to any injury occurring off school grounds). 22 Cal. 3d

508, 511–12 (1978). But Hoyem did not address immunity under § 35330 because

that student was not injured during a field trip or excursion. Id. And unlike the

plaintiffs in Hoyem, Plaintiffs here do not allege that Defendants’ negligent

supervision caused Erick to leave the school campus. Although the Hoyem court

observed that “[w]e entrust the safety of our children to our public school authorities

during school hours,” we must also respect California’s goal of balancing school

liability with the educational benefits of field trips and excursions. Id. at 519–20

(quotation omitted).

      The district court found that Erick drowned while on an excursion. Because

Plaintiffs do not challenge that finding in their appeal, any liability permitted by

§ 44808 is superseded by the waiver provided in § 35330.

      AFFIRMED.




                                          5